Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,603,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the copending application are claiming common subject matter including an elongate sheath, a shaft slidably disposed within the sheath, and a snare coupled to the shaft including particular loop and traction regions with particular cross-sectional shapes and cross-sectional areas, as claimed.  See table below relating the instant claims to the patent claims.  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Application CLAIM #
Patent CLAIM #
Application CLAIM #
Patent CLAIM #
Application CLAIM #
Patent CLAIM #
Application CLAIM #
Patent CLAIM #
1
1
6
6
11
11
16
15
2
2
7
7
12
12
17
17
3
1
8
8
13
13
18
18
4
4
9
9
14
14
19
18
5
5
10
10
15
15
20
20

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raybin et al. (US 2015/0105789, hereinafter “Raybin”).
Regarding claim 18, Raybin discloses the invention substantially as claimed including a method for manufacturing a polypectomy device (Figs 2, 4, 7B; para [0030-0031]), comprising: 
machining a monofilament wire to form a snare wire (para [0034, 0037]), the snare wire having a first end region, a first loop region, a first traction region, a first distal region, a nipple region, a second distal region, a second traction region, a second loop region, and a second end region (see annotated Fig 2 below; it is noted the claim does not recite each region must be formed linearly along the wire in the order listed); 
wherein the first distal region has a first section having a non-circular cross-sectional shape and a second section having a circular cross-sectional shape (para [0035] – proximal portion 104/204 may have a rectangular or super elliptical cross-sectional shape and distal portion 102/202 may have circular cross-sectional shape);
forming a junction (transition portion 106/206) along the first section where the non-circular cross-sectional shape of the first section transitions to the circular cross-sectional shape of the second section (para [0036]);
attaching the first end region and the second end region to an elongate shaft (208; para [0031, 0039]); and
disposing the elongate shaft within a sheath (para [0031]).
 
[AltContent: textbox (First traction region)]
[AltContent: arrow]
[AltContent: textbox (1st Interpretation)][AltContent: arrow][AltContent: textbox (Junction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First distal region – first section)][AltContent: textbox (First loop region)][AltContent: arrow][AltContent: textbox (First distal region – second section)][AltContent: arrow][AltContent: textbox (Second end region)][AltContent: arrow][AltContent: textbox (Second loop region)][AltContent: arrow][AltContent: textbox (Second traction region)][AltContent: arrow][AltContent: textbox (Second distal region)][AltContent: arrow][AltContent: textbox (Nipple region/ distal tip)][AltContent: arrow][AltContent: textbox (First end region)]
    PNG
    media_image1.png
    241
    396
    media_image1.png
    Greyscale


Alternatively, it is noted the “first traction region” and the “second traction region” do not have defined structure and thus may be interpreted as any portion of the snare wire capable of being used to pull tissue and apply traction.  Thus, in a second interpretation, the snare wire of Raybin may be interpreted as follows:



[AltContent: textbox (2nd Interpretation)][AltContent: arrow][AltContent: textbox (First traction region)][AltContent: arrow][AltContent: textbox (First loop region)][AltContent: arrow][AltContent: textbox (First end region)][AltContent: arrow][AltContent: textbox (Junction)][AltContent: arrow][AltContent: textbox (First distal region – first section)][AltContent: arrow][AltContent: textbox (First distal region – second section)][AltContent: arrow][AltContent: textbox (Second end region)][AltContent: arrow][AltContent: textbox (Second loop region)][AltContent: arrow][AltContent: textbox (Second traction region)][AltContent: arrow][AltContent: textbox (Second distal region)][AltContent: arrow][AltContent: textbox (Nipple region/ distal tip)]
    PNG
    media_image1.png
    241
    396
    media_image1.png
    Greyscale


Regarding claim 19, wherein the first end region, the second end region, or both have a non-circular cross-sectional shape (para [0035] – proximal portion 104/204 may have a rectangular or super elliptical cross-sectional shape).
Regarding claim 20, wherein the first traction region (see first interpretation above) includes a traction member having a first side with a rounded outer profile and a second side with a planar outer profile (para [0042] – a variety of shapes including semi-circular).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybin et al. (US 2015/0105789, hereinafter “Raybin”) in view of Smith et al. (US 2014/0276911, hereinafter “Smith”).  
	Regarding claim 1, Raybin discloses the invention substantially as claimed including a polypectomy device (Figs 2, 4, 7B; para [0030-0031]), comprising: 
an elongate sheath having a proximal end region and a distal end region (“elongate sheath, e.g. an endoscope, a snare sheath or the like” -- para [0031]); 
a shaft (208) slidably disposed within the sheath (para [0031, 0039]); 
a handle (proximal end capable of grasping) coupled to the proximal end region of the sheath (user capable of grasping handle or proximal end of sheath/endoscope to move the sheath relative to the shaft – para [0031]); 
a snare (200) coupled to the shaft, the snare including a first region (204 – proximal portion) having a first cross-sectional shape, a traction region (210) including a plurality of traction members (para [0040-0043]), and a distal tip region (Fig 2); wherein at a position between two adjacent traction members the snare has a reduced cross-sectional area relative to the first region (para [0033] – distal portion 202 has reduced cross-sectional area; Fig 2); and wherein the distal tip region has a circular cross-sectional shape (para [0034] – distal portion has circular cross-sectional shape).  
[AltContent: textbox (Nipple region/ distal tip)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shaft)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First region, second leg)][AltContent: textbox (Traction region, second leg)][AltContent: textbox (Traction region, first leg)][AltContent: textbox (First region, first leg)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    241
    396
    media_image1.png
    Greyscale

However, Raybin fails to inherently disclose the second cross-sectional shape at the position between two adjacent traction members is geometrically similar to the first cross-sectional shape of the first region.  In one embodiment Raybin teaches the distal portion (202), including the position between two adjacent traction members, may have a circular or elliptical cross-section while the proximal portion (204), including the first region, may have a rectangular or super elliptical cross-sectional shape, to provide the proximal portion with suitable stiffness for control and traction of the snare and allow the distal portion to be flexible and engage tissue (para [0035, 0040]).  In an alternative embodiment, Raybin teaches the difference in stiffness and flexibility may be achieved by having a distal portion with a smaller cross-sectional area (para [0033]).  However, Raybin fails to disclose the particular cross-sectional shape of each region when only varying the cross-sectional area of the snare.  Smith discloses a similar polypectomy device (Fig 2) and teaches “the snare wires 210 may have any suitable cross-section, including a round, or an ovular cross-section” (para [0041]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raybin such that entire snare was formed of a wire having a round or circular cross-sectional shape, since Smith teaches a round cross-sectional shape was one of a finite number of desired shapes for a snare wire and a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  In the modified combination of Raybin and Smith, the second cross-sectional shape at the position between two adjacent traction members is geometrically similar to the first cross-sectional shape of the first region since they are both round or circular.   
Regarding claim 2, Raybin teaches wherein the snare is formed from a monofilament wire (para [0037]).  
Regarding claim 6, Raybin teaches wherein the first cross-sectional shape of the first region is formed by machining a wire having a round cross- sectional shape (para [0034]).
Regarding claims 7, 17, and 20, Raybin teaches wherein at least some of the traction members have a first side having a rounded outer profile and a second side having a planar outer profile (para [0042] – a variety of shapes including semi-circular).  
Regarding claim 8, Raybin teaches wherein all of the plurality of traction members have geometrically congruent cross-sectional shapes (Fig 2; para [0042] – a variety of shapes including semi-circular or circular rings/discs).  
Regarding claim 9, Raybin teaches wherein at least some of the plurality of traction members have geometrically similar cross-sectional shapes (Fig 2; para [0042] – a variety of shapes including semi-circular or circular rings/discs).  
Regarding claim 10, Raybin teaches wherein the plurality of traction members are formed by a plurality of annular grooves formed along the snare (Fig 2; para [0042] – grooves between circular rings/discs, for example).  
Regarding claim 11, Raybin teaches wherein the plurality of traction members are formed by a helical groove formed along the snare (alternative embodiment – Fig 4, 410; para [0049]).  
	Regarding claim 12, Raybin discloses the invention substantially as claimed, as shown above, including the traction members formed by a helical groove (410) (Fig 4; para [0049]).  However, Raybin fails to disclose the helical groove varies in depth, pitch, or both along the length of the snare.  Smith discloses a similar polypectomy device comprising a snare having a traction member defining a helical groove (groove formed by space between helical spring member) (Fig 3A; para [0043]) and teaches the pitch of the helical spring, and thus the helical groove, may be varied along the length thereof (para [0043], last sentence).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raybin such that the helical groove varied in pitch along the length thereof, as taught by Smith, for the purpose of optimizing the traction functionality of the snare.
Regarding claim 13, Raybin teaches wherein the plurality of traction members are formed by a helical member (410) disposed along the snare (alternative embodiment – Fig 4; para [0049]).  
Regarding claim 14, the claimed phrase “formed from a tubular wire and wherein the plurality of traction members are defined by a plurality of apertures formed through a side wall of the tubular wire” is being treated as a product by process limitation; that is the shape of the traction members formed by removing material/forming apertures in a circular cross section. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Raybin teaches the shape of the snare wire may be formed by removing material of the wire such as etching (para [0043, 0055]) and the traction members (210 in Fig 2 or 410 in Fig 4) with apertures or spaces between raised areas of the remaining snare wire appear substantially the same or similar to the claimed snare. 
[AltContent: textbox (Apertures)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Apertures)][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    288
    248
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    241
    396
    media_image1.png
    Greyscale
 


Allowable Subject Matter
Claims 3 and 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under on the ground of nonstatutory double patenting or if a terminal disclaimer is filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or disclose a polypectomy device, as claimed, particularly wherein the snare comprises a first region that has a first non-circular cross-sectional shape, a traction region with a plurality of traction members, wherein a position between two adjacent traction members has a second cross-sectional shape that is geometrically similar to the first cross-sectional shape and has a reduced cross-sectional area relative to the first region, and a distal tip region having a circular cross-sectional shape.  Furthermore, the prior art fails to teach or disclose a polypectomy device, as claimed, particularly wherein the snare comprises a monofilament snare wire having a first end region, a first loop region, a first traction region with a plurality of traction members, a first distal region, a nipple region, a second distal region, a second traction region, a second loop region, and a second end region, wherein the first distal region has a reduced cross-sectional area relative to the first end region, and the first distal region has a first section having a non-circular cross-shape, a second section having a circular cross-sectional shape, and a junction where the non-circular cross-sectional shape transitions to the circular cross-sectional shape.
Of the closest prior art, Raybin et al. (US 2015/0105789) discloses a transition (106) between a larger diameter, non-circular cross-sectional shape (104) proximal portion and a smaller diameter, circular cross-sectional shape (102) distal portion (102) (para [0033, 0035]).  Furthermore, Raybin teaches the distal portion may comprise traction members (210) (Fig 2; para [0040]).  However, Raybin fails to disclose, nor would it be obvious to modify Raybin, to have the transition between the non-circular and circular cross-sections be distal to the traction region or to have a position between two adjacent traction members have a reduced cross-sectional area and a second non-circular cross-sectional shape that is geometrically similar to the first non-circular cross-sectional shape of the first or end regions (claim 3) or to have the circular, non-circular and junction between the change in shapes all be located in the first distal region which has the first reduced cross-sectional area (claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771